SUMMARY ORDER
THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on the 10th day of December, two thousand and two.
Mikail Fridman appeals a decision and order of the United States District Court *158for the Southern District of New York (Marrero, J.) granting the defendants’ motions for summary judgment and dismissing Fridman’s complaint. We are in substantial agreement with the reasons stated by the district court for dismissing the claims brought under 42 U.S.C. § 1983. See Fridman v. City of New York, 183 F.Supp.2d 642 (S.D.N.Y.2002). Based on Fridman’s allegations, it would seem that the only possible defendant to his § 1983 suit is Ms. Claxon, an employee of New York City’s Office of Employment Services. She was not, however, named as a defendant in the suit. And we express no opinion as to whether an action against her would now be barred by the statute of limitations.
Since Fridman withdrew his other federal claims, id. at 656, his state-law claims were properly dismissed without prejudice. We therefore AFFIRM the judgment of the district court.